Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. The claims recite methods for wagering and rules for playing a game, both of which have been established to be abstract methods for organizing human activity, (see MPEP 2106.04(a) which contains a listing of the enumerated groupings of abstract ideas.)
MPEP 2106.04(a)(2), under the heading “A. Fundamental Economic Practices or Principles, cites In re Smith, 815 F.3d 816, 818-19, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016) as evidence for a wagering game being an abstract method (describing a new set of rules for conducting a wagering game as a "fundamental economic practice").
MPEP 2106.04(a)(2) also describes that the phrase, “methods of organizing human activity” is used to describe concepts relating to: managing personal behavior or relationships or interactions between people, including social activities and following rules or instructions. An example of a claim reciting methods of organizing human activity is In re Marco Guldenaar Holding B.V., 911 F.3d 1157, 1161, 129 USPQ2d 1008, 1011 (Fed. Cir. 2018). The patentee claimed a method of playing a dice game including placing wagers on whether certain die faces will appear face up. 911 F.3d at 1160; 129 USPQ2d at 1011. The Federal Circuit determined that the claims were directed to the abstract idea of "rules for playing games", which the court characterized as a certain method of organizing human activity. 911 F.3d at 1160-61; 129 USPQ2d at 1011.
The specific language directed to abstract ideas in each of independent claims 1, 8 and 15 is as follows:
a first play comprising a wager amount and a second play
initializing a linked jackpot comprising a bonus amount
receiving a wager amount, a bonus delay indication
updating the bonus amount in proportion to the wager amount
storing, based on the bonus delay indication, a win chance
determining based on the second play a linked jackpot trigger event associated with the linked jackpot
causing, based on the linked jackpot trigger event and stored win chance, payout of the bonus amount
The additional elements of claims 1, 8 and 15, beyond the above abstract ideas themselves, include: 
a computing device;
non-transitory computer-readable media;
a processor;
a gaming device;
receipt of a first play signal […] a second play signal;
receipt of a device identifier from a gaming device;
storing a win chance associated with the device identifier;
These elements include generic computing components and routine and conventional data-gathering and displaying activity related to their use.
The dependent claim limitations of setting a bonus amount to a predetermined value, (claims 2, 9, 16), determining the wager amount satisfies a wager amount threshold and updating the linked jackpot (claim 5, 12, 18), and determining, based on a received user identifier, an account balance and updating based on the bonus amount the user account balance (claims 7, 14 and 20) represent additional bookkeeping steps that are interpreted as additional abstract ideas in the form of contractual obligations, which are fundamental economic practices. 
The dependent claim limitations of determining a linked jackpot has been triggered at a time after a first play signal (claims 3, 10, 17), receiving the second play signal after the first play signal (claims 4, 11), and sending a message indicating the win chance has been stored (claims 6, 13 and 19) represent insignificant extra-solution activity in the form of data gathering and outputting that are nominal or tangential additions to the claims. 
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". 437 U.S. at 590; 198 USPQ at 197; Id. (holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity"). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012) (additional element of measuring metabolites of a drug administered to a patient was insignificant extra-solution activity). See also Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering)
It is also noted that the further specifics of the abstract fundamental economic practices and methods of organizing human activity recited by dependent claims 2-7, 9-14 and 16-20 are  abstract ideas themselves which cannot impart subject matter eligibility. MPEP § 2106.05(a) explains that, “the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981))” 
Following the guidance outlined in MPEP 2106.04(d), The Examiner determines that the judicial exception is not integrated into a practical application for at least the following reasons: 
a) The claims do not recite any specific improvements to the function of any computer(s) or to a field of technology. 
Claims 1-20 do not recite any software or hardware beyond some implied but unclaimed computer having some ‘processor’ and ‘non-transitory computer-readable media” of unknown specifications and lacking any description of any unexpected results obtained from its operation, and some implied input device used to generate play signals and wager amounts that also lacks any description of its specifications or of any unexpected results obtained from its operation. And no technological field is claimed as being improved. 
MPEP 2106.05(a) provides examples that the courts have indicated may show an improvement in computer functionality. Here it is stated that:
In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the specification’s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 822 F.3d at 1339, 118 USPQ2d at 1691. The claim was not simply the addition of general purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts. 822 F.3d at 1339, 118 USPQ2d at 1691.
Examples that the courts have indicated may show an improvement in computer-functionality:
i. A modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, DDR Holdings, 773 F.3d at 1258-59, 113 USPQ2d at 1106-07;
ii. Inventive distribution of functionality within a network to filter Internet content, BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243 (Fed. Cir. 2016);
iii. A method of rendering a halftone digital image, Research Corp. Techs. v. Microsoft Corp., 627 F.3d 859, 868-69, 97 USPQ2d 1274, 1380 (Fed. Cir. 2010);
iv. A distributed network architecture operating in an unconventional fashion to reduce network congestion while generating networking accounting data records, Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1300-01, 120 USPQ2d 1527, 1536-37 (Fed. Cir. 2016); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

v. A memory system having programmable operational characteristics that are configurable based on the type of processor, which can be used with different types of processors without a tradeoff in processor performance, Visual Memory, LLC v. NVIDIA Corp., 867 F.3d 1253, 1259-60, 123 USPQ2d 1712, 1717 (Fed. Cir. 2017);
vi. Technical details as to how to transmit images over a cellular network or append classification information to digital image data, TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614-15, 118 USPQ2d 1744, 1749-50 (Fed. Cir. 2016) (holding the claims ineligible because they fail to provide requisite technical details necessary to carry out the function);
vii. Particular structure of a server that stores organized digital images, TLI Communications, 823 F.3d at 612, 118 USPQ2d at 1747 (finding the use of a generic server insufficient to add inventive concepts to an abstract idea);
viii. A particular way of programming or designing software to create menus, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241, 120 USPQ2d 1844, 1854 (Fed. Cir. 2016);
ix. A method that generates a security profile that identifies both hostile and potentially hostile operations, and can protect the user against both previously unknown viruses and "obfuscated code," which is an improvement over traditional virus scanning. Finjan Inc. v. Blue Coat Systems, 879 F.3d 1299, 1304, 125 USPQ2d 1282, 1286 (Fed. Cir. 2018);
x. An improved user interface for electronic devices that displays an application summary of unlaunched applications, where the particular data in the summary is selectable by a user to launch the respective application. Core Wireless Licensing S.A.R.L., v. LG Electronics, Inc., 880 F.3d 1356, 1362-63, 125 USPQ2d 1436, 1440-41 (Fed. Cir. 2018);
xi. Specific interface and implementation for navigating complex three-dimensional spreadsheets using techniques unique to computers; Data Engine Techs., LLC v. Google LLC, 906 F.3d 999, 1009, 128 USPQ2d 1381, 1387 (Fed. Cir. 2018); and
xii. A specific method of restricting software operation within a license, Ancora Tech., Inc. v. HTC America, Inc., 908 F.3d 1343, 1345-46, 128 USPQ2d 1565, 1567 (Fed. Cir. 2018).

And similarly, the MPEP provides examples that the courts have indicated may be sufficient to show an improvement in existing technology. These include:
i. Particular computerized method of operating a rubber molding press, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce under- and over-curing problems common in the art, Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 8 and 10 (1981);
ii. New telephone, server, or combination thereof, TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 612, 118 USPQ2d 1744, 1747 (Fed. Cir. 2016);
iii. An advance in the process of downloading content for streaming, Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1256, 120 USPQ2d 1201, 1202 (Fed. Cir. 2016);
iv. Improved, particular method of digital data compression, DDR Holdings, LLC. v. Hotels.com, L.P., 773 F.3d 1245, 1259, 113 USPQ2d 1097, 1107 (Fed. Cir. 2014); Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016);
v. Particular method of incorporating virus screening into the Internet, Symantec Corp., 838 F.3d at 1321-22, 120 USPQ2d at 1362-63;
vi. Components or methods, such as measurement devices or techniques, that generate new data, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1355, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);
vii. Particular configuration of inertial sensors and a particular method of using the raw data from the sensors, Thales Visionix, Inc. v. United States, 850 F.3d 1343, 1348-49, 121 USPQ2d 1898, 1902 (Fed. Cir. 2017);
viii. A specific, structured graphical user interface that improves the accuracy of trader transactions by displaying bid and asked prices in a particular manner that prevents order entry at a changed price, Trading Techs. Int’l, Inc. v. CQG, Inc., 675 Fed. App'x 1001 (Fed. Cir. 2017) (non-precedential); and
ix. Improved process for preserving hepatocytes for later use, Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1050, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016).

To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. See MPEP § 2106.05(f) for more information about mere instructions to apply an exception.

In the instant case, the Examiner finds that the claims fail to purport to improving computer capabilities or improvements to any other technology or technical field because any reference to the use of computers is to merely generic hardware performing routine and conventional prior art functions (input devices facilitating the input of data, a processor processing data, memory storing data). The claims invoke computers merely as a tool to apply the claimed abstract ideas for conducting wagering and organizing human activity in a generic technological context. None of the examples provided by the courts for improving computer functionality are found in the instant claims. There is no evidence of a problem existing in the computer software arts that is being solved by changing credit balances based on game start and wager signals and delaying a bonus.  
 The claims also fail to recite details regarding how a computer aids the method or the significance of a computer to the performance of the method.
b) No particular machine or manufacture is claimed that is used to implement the abstract idea or that is/are integral to the claim (a prior art gaming device having no specific technical specifications beyond a claimed capability to receive input signals and device ID’s for starting games and evaluating whether a jackpot is won based on a trigger event does not qualify as a particular machine.)
c) There is no recited effectuation of a transformation or reduction of a particular article to a different state or thing.
d) There is no application of the abstract ideas in any other meaningful way beyond generally linking the use of the abstract idea to a technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. A more recent example of a limitation that does no more than generally link a judicial exception to a particular technological environment is Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201 (Fed. Cir. 2016). In Affinity Labs, the claim recited a broadcast system in which a cellular telephone located outside the range of a regional broadcaster (1) requests and receives network-based content from the broadcaster via a streaming signal, (2) is configured to wirelessly download an application for performing those functions, and (3) contains a display that allows the user to select particular content. 838 F.3d at 1255-56, 120 USPQ2d at 1202. The court identified the claimed concept of providing out-of-region access to regional broadcast content as an abstract idea, and noted that the additional elements limited the wireless delivery of regional broadcast content to cellular telephones (as opposed to any and all electronic devices such as televisions, cable boxes, computers, or the like). 838 F.3d at 1258-59, 120 USPQ2d at 1204. Although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment (cellular telephones) and thus fails to add an inventive concept to the claims. 838 F.3d at 1259, 120 USPQ2d at 1204. 
An example that the Examiner finds instructive in determining that the instant claimed processor merely indicates a field of use or technological environment in which to apply the recited abstract ideas includes: FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016); Here, the court found that specifying that the abstract idea of monitoring audit log data as relating to transactions or activities that are executed in a computer environment merely limits the claims to the computer field, i.e., to execution on a generic computer. Similarly, the Examiner concludes that instant claims 1-20 merely limit the claimed abstract wagering game step limitations that include monitoring device ID, wager amounts and bonus delay data to a generic computer environment.
Furthermore, the claims do not include an inventive concept because they lack any additional elements that are sufficient to amount to significantly more than the judicial exception. Looking back at the additional elements identified by the Examiner in each of the independent and dependent claims, found on pp. 2-3 of this Office Action, none of these recite any specific improvements to the function of any computer(s) or to a field of technology, no particular machine or manufacture is claimed that is used to implement the abstract idea or that is/are integral to the claim, there is no recited effectuation of a transformation or reduction of a particular article to a different state or thing, and there is no application of the abstract ideas in any other meaningful way beyond generally linking the use of the abstract idea to a technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
A thorough analysis of each and every limitation of each and every claim, both individually and as part of an ordered combination shows that the claims 1-10 are not patent-eligible under 35 § USC 101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 3-4, 6-8, 10-11, 13-15, 17, and 19-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 2009/0239625 A1 to Yoshizawa.
Re claims 1, 8, and 15, Yoshizawa teaches: a method, apparatus, and non-transitory computer-readable medium comprising: 
initializing, by a computing device, a linked jackpot comprising a bonus amount (Abstract, a "chance game" offers a player a chance at winning a "JP chance" which qualifies a player to join a "JP game" offering a chance of winning a higher payout than the base game. This higher payout in the JP game is determined according to a result of a JP game.  Fig. 6 illustrates an exemplary JP game wherein the winner receives "Major Jackpot" in the amount of $4,333.20 out of a Grand Jackpot that was funded up to $38,571. 
[0067] describes that the jackpot of the JP game is funded as a portion of coin-in for base game play, and that "When a player wins a JP game, he/she is awarded a part or all of the accumulated game values". 
[0107] describes that, "the JP game payout determining unit 227 determines an amount of payout based on a progressive value stored in the progressive storage unit 226."
[0212] describes that, "the RAM 243 stores progressive values accumulatively supplied from each gaming terminal 10. The progressive values are used as the source of payout when jackpot is met in a JP game."
[0283] describes that, " if in F7 it is determined that a jackpot will be awarded (F7:YES), an amount of the payout of the JP game is determined (F8). After the process of F8, a JP game payout signal is transmitted to the gaming terminal 10 having the thus determined gaming terminal ID (F9). Next, a progressive value corresponding to the amount of the payout of the JP game determined in F8 is subtracted from the accumulated progressive value in the RAM 243 (F10). After F10 is played F11.
This disclosed part or all of the accumulated coin-in contributed by a plurality of gaming machines maintained in RAM 243 for use paying JP game jackpot prizes and that represents a higher payout than the base game meets the limitation of a bonus amount.)
receiving, from a gaming device, a first play signal comprising a wager amount, [0089] describes, "The BET unit 111 has functions of receiving a bet entered through an operation by the player, and outputting a BET signal. The BET signal output is input to the later-detailed game running unit 103."
[0111] describes, "First, the BET unit 111 receives a BET entered through an operation by a player. Further, a game start signal is output from the game starting unit 110 in response to the player's operation, and a base game and a chance game are run at the same time by the game running unit 103. When both of the games are run at the same time, the display control unit 102, under the control of the game running unit 103, displays base symbols 180 in the base symbol arrangement areas 150a. The display control unit 102 also displays JP symbols 180J in the JP symbol arrangement areas 150b, under the control of the game running unit 103."
a bonus delay indication, (The Abstract describes that responsive to a player winning a "JP chance" during the play of a base game, each JP chance representing a distinct opportunity to join a JP game offering a chance of winning a higher payout, a controller stores the number of JP chances in memory. [0008]-[0009] and [0013]-[0014], describes, more specifically, the memory storing a number of chance flags, these chance flags having been determined according to the result of a chance game, awarded and accumulatively stored in the storage unit. This number of chance flags remains stored in the storage unit for a given player until the number of stored chance flags equals or surpasses a predetermined number. [0050]-[0052] contains a similar disclosure. 
Stored and unused JP chance flags representing future opportunities to play a bonus game teach the claimed "bonus delay indication". In other words, JP chance flags indicate that a bonus can be played at some future point in time, subject to a triggering condition being met. See for example Fig. 5, "JP Chance:1" which was won as a result of the player receiving the dialogue in No. 16c, "You get JP Chance". This is an indication that the player has one "bonus delay indication" - an indication of one chance at playing for a jackpot bonus at some future time that has not yet arrived because a predefined number of JP chances has not been accumulated. 
Yet another teaching equivalent to a "bonus delay indication" is disclosed in [0016] - "on the display, counting down time left until the timing to run the bonus game" -- see Fig. 3 no. 33)
and a device identifier associated with the gaming device ([0144] describes four exemplary gaming terminals 10: gaming terminal ID A, B, C, and D.
[0189] also describes that, " the ROM 242 stores a gaming terminal ID unique to each gaming terminal 10. When various signals are transmitted to the center control unit 200, gaming terminal ID information is added to the header or the like. This allows the center control unit 200 to identify the sender of each of the signals. A gaming terminal ID is, for example, an IP (Internet Protocol) address of each gaming terminal 10."
updating, based on the first play signal, the bonus amount in proportion fo the wager amount (See again [0067], [0212])
storing, based on the bonus delay indication, a win chance, wherein win chance is associated with the device identifier associated with the gaming device (Fig. 12 illustrates four gaming terminal ID's and their corresponding number of stored win chances (JP chances, or as described above, chances to play a jackpot game at some future time and wherein a jackpot amount may be won
See also: [0218] Referring to FIG. 12, a JP chance data table is described. The JP chance data table is stored in the RAM 243 of the center control unit 200. The JP chance data table has a gaming terminal ID list and a JP chance number list. The gaming terminal ID list stores a gaming terminal ID used for identifying a game terminal 10 connected to and in communication with the center control unit 200. The JP chance number list stores the number of JP chances of each gaming terminal 10, in association with gaming terminal IDs.
[0219] Specifically, when a player at the gaming terminal 10 with the gaming terminal ID "A" is awarded a JP chance in a chance game, the gaming terminal 10 transmits a JP chance signal to the center control circuit 200. This JP chance signal includes gaming terminal ID information indicating "A" and JP chance number information indicating the number of awarded JP chances. Receiving the JP chance signal, the center control unit 200 increases, in the JP chance data table, the JP chance number associated with the gaming terminal ID.
receiving, from the gaming device, a second play signal and the device identifier associated with the gaming device (This limitation describes a player playing more than one game at a gaming machine. As described in [0144], [0189], any game play by a particular player at a particular gaming machine involves tracking the gaming machine's ID, which is simplified for the sake of illustration as "A", "B", "C", "D" but also will include the IP address of the device 10. 
And regarding playing more than one game, refer to [00158] which discloses, "a player is allowed to play a base game and a chance game at the same time while the number of playable base games until the timing to run a bonus game is displayed on the display, and to obtain not only a result of the base game but also a chance flag. Consequently a player is allowed to concentrate on getting chance flags while he/she plays a limited number of base games before the next bonus game, and this realizes a new entertainment characteristic such that a chance game is playable while a base game is being played." Fig. 22 illustrates that a player has "15 games until fishing tournament" which also teaches second and further play signals.)
determining, based on the second play signal and the device identifier, a linked jackpot trigger event associated with the linked jackpot; and 
([0013] describes, "(b4) determining the number of chance flags according to a result of the chance game, and awarding a resulting number of chance flags; (b5) accumulatively storing in the storage unit the number of chance flags awarded; and (b6) awarding a payout determined according to a result of the bonus game which is run when the number of the chance flags stored in the storage unit equals or surpasses a predetermined number."
[0061] describes that, "JP game" is a special game which is run by a later-detailed center controller 100 at the same time in two or more gaming terminals 10 at a predetermined time interval. When this JP game results in a jackpot, a higher payout than a payout awarded from the base game is awarded. The JP game is run at a predetermined timing such as every 30 minutes or the like, and is run only for gaming terminals 10 having obtained at least a predetermined number (e.g. one) of JP chances. In this embodiment, the JP game is a virtual "Fishing Tournament" played by players who have obtained JP chances. The players playing the JP game are able to see their selected characters fishing on a shared display 203."
The predetermined number of chance flags that causes a player to become eligible to play a jackpot game "JP game" teaches the claimed linked jackpot trigger event.
and regarding device ID, [0281], "if there is a gaming terminal 10 to participate in the JP game (F2:YES), the center control unit 200 specifies the gaming terminal ID of that gaming terminal 10 (F3). Thereafter, a JP game start signal is transmitted to the gaming terminal 10 corresponding to the gaming terminal ID")
causing, based on the linked jackpot trigger event and stored win chance, payout of the bonus amount to the gaming device
[0117] describes that, "the JP game payout determining unit 227 determines whether a jackpot is met, based on a result of the JP game. If it is determined that a JP game has resulted in a jackpot, the JP game payout determining unit 227 determines a payout according to a progressive value stored in the progressive storage unit 226. The payout of the JP game thus determined is awarded by the payout awarding unit 104."
Re claims 3, 10 and 17, refer to Fig. 3, “1 seconds until fishing tournament” No. 33a followed by “Fishing Tournament Starts” 33c.
Re claims 4, 11, This claim describes a player playing more than one game at a gaming machine. Refer to [00158] which discloses, "a player is allowed to play a base game and a chance game at the same time while the number of playable base games until the timing to run a bonus game is displayed on the display, and to obtain not only a result of the base game but also a chance flag. Consequently a player is allowed to concentrate on getting chance flags while he/she plays a limited number of base games before the next bonus game, and this realizes a new entertainment characteristic such that a chance game is playable while a base game is being played." Fig. 22 illustrates that a player has "15 games until fishing tournament" which also teaches second and further play signals. Any input received during any base game played after some previous base game meets the claim limitation of a second play signal received after the first play signal (of a previous game).
Re claims 6, 13 and 19, see Fig. 5, JP Chance 1, No. 160 and “You get JP chance! no. 16c, both indicating that a chance at playing a jackpot game has been stored. See also Fig. 12. 
Re claims 7, 14 and 20, Fig. 20, is JP met? Function F7, if Yes, F8, Determine Payout of JP Game, F9, JP game payout signal transmission process.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 5, 9, 12, 16 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshizawa in view of US 5,564,700 to Celona.
Re claims 2, 9 and 16, Although Yoshizawa teaches the same inventive concept substantially as claimed including the use of a linked progressive jackpot, but is silent as to whether it is initialized to a predetermined value. Celona is an old and well-known reference that teaches what common features of linked progressive jackpots are. Celona teaches setting a jackpot to a predefined non-zero initial amount at the beginning of a progressive cycle (such as after a jackpot has been won), see 7:15-25. It would have been obvious to one having ordinary skill in the art at the time of the invention that Yoshizawa’s progressive jackpot could have been initialized in a routine and well-known way without causing any unexpected results and for the purpose of ensuring that players were always competing for some non-zero bonus amount even right after a jackpot had been won.
Re claims 5, 12 and 18, Another old and well-known progressive jackpot feature Celona teaches is requiring a max bet to qualify a player to play for a progressive jackpot (see Celnoa 3:55-60). It would have been further obvious that Yoshizawa, which admittedly includes a max-bet feature and a progressive jackpot, could have required a max bet for jackpot eligible play without causing any unexpected results and to motivate players to always make the largest wagers possible. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715